TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00229-CV



                      Aziz Shakarzahi and Ilia Shakarzahi, Appellants

                                                v.

   Raymond Malooly; Alan Malooly; Malooly Corporation; Pebble Hills Plaza, Ltd.;
  ASLM, Ltd.; ASLM II, Ltd.; January 2K, Ltd.; and Federal Acceptance Corporation,
                                    Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
      NO. 14-0140-C277, HONORABLE STACEY MATHEWS, JUDGE PRESIDING



                                           ORDER

PER CURIAM

              Under the circumstances of this case, this Court will grant appellants one final

extension of the deadline to file their brief until April 22, 2016. No further extensions will be

granted.

              It is ordered on April 6, 2016.



Before Chief Justice Rose, Justices Pemberton and Bourland